Citation Nr: 0910627	
Decision Date: 03/20/09    Archive Date: 03/26/09

DOCKET NO.  05-17 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Oakland, California


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for 
postoperative fibroma, left breast.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from March 1944 to May 
1946.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from an August 2004 rating 
decision, by the Oakland, California, Regional Office (RO), 
which denied the Veteran's attempt to reopen his claim of 
entitlement to service connection for postoperative fibroma, 
left breast.  The Veteran perfected a timely appeal to that 
decision.  

The Veteran appeared and offered testimony at a hearing 
before a Decision Review Officer at the RO in June 2007.  A 
transcript of that hearing is of record.  

In August 2008, the Board remanded the case to the RO for 
further development.  Following the requested development, a 
supplemental statement of the case (SSOC) was issued in 
December 2008.  

The Board notes that, in his December 2005 substantive appeal 
(VA Form 9), the Veteran requested a hearing before a 
Veterans Law Judge (VLJ) at the RO (Travel Board Hearing).  
In May 2008, the RO sent the Veteran notice that a Travel 
Board hearing was scheduled for June 23, 2008.  He failed to 
appear at the hearing or give any reason for his failure to 
appear.  Pursuant to 38 C.F.R. § 20.702(d) (2008), the 
Veteran's case was processed as though the request for 
hearing had been withdrawn.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a) (2) (West 2002).  


FINDINGS OF FACT

1.  In an October 1963 rating decision, the RO denied service 
connection for postoperative fibroma, left breast; the 
Veteran did not appeal that decision.  

2.  The evidence received since the RO's October 1963 rating 
decision is relevant and probative of the issue at hand.  

3.  A preexisting fibroma of the left breast was not noted at 
the time of the Veteran's entry into service.  

4.  The evidence clearly and unmistakably shows that the 
Veteran's fibroma of the left breast preexisted his 
enlistment and did not increase in severity during service.  

5.  The in-service excision of a fibroma of the left breast 
was ameliorative and did not result in a permanent worsening 
of the disorder; no unusual effects of the surgery or 
residual pathology that is not a usual effect of such 
procedure are shown.  


CONCLUSIONS OF LAW

1.  The October 1963 rating decision which denied service 
connection for postoperative residuals of a fibroma of the 
left breast is final.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 20.200, 20.201, 20.302, 20.1103 (2008).  

2.  New and material evidence has been received to reopen the 
claim of entitlement to service connection for postoperative 
residuals of a fibroma of the left breast.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2008).  

3.  Residuals of an excision of a fibroma of the left breast 
were not incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303, 3.306 (2008).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist.

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.159, 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in an SOC or Supplemental SOC 
(SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  In a 
new and material evidence claim, the notice must include the 
evidence and information that is necessary to reopen the 
claim and the evidence and information that is necessary to 
establish the underlying claim for the benefit sought.  Kent 
v. Nicholson, 20 Vet. App. 1 (2006).  

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  VA bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).   

In this case, VA satisfied its duty to notify by means of a 
letter dated in March 2004 from the RO to the Veteran which 
was issued prior to the RO decision in August 2004.  Another 
letter was issued in November 2008.  Those letters informed 
the Veteran of what evidence was required to substantiate the 
claim and of his and VA's respective duties for obtaining 
evidence.  The Veteran was also asked to submit evidence 
and/or information in his possession to the RO.  

The Board finds that the content of the above-noted letters 
provided to the Veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  He was provided an opportunity at 
that time to submit additional evidence.  Subsequently, the 
October 2005 SOC, the April 2006 SSOC, the March 2007 SSOC, 
the August 2007 SSOC, and the December 2008 SSOC were issued, 
which provided the Veteran with an additional 60 days to 
submit additional evidence.  Thus, the Board finds that the 
purpose behind the notice requirement has been satisfied 
because the Veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  It also appears that all obtainable evidence 
identified by the Veteran relative to his claim has been 
obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that the Veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notice.  

As noted above, VCAA notification pre-dated adjudication of 
this claim.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  The Board finds no prejudice to the Veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the Veteran has been prejudiced thereby).  In 
addition, to whatever extent the decision of the Court in 
Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006), requires 
more extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date, the Board finds no violation of essential 
fairness to the Veteran in proceeding with the present 
decision, since the  Veteran was informed of the provisions 
of Dingess in March 2006.  

Accordingly, we find that VA has satisfied its duty to assist 
the Veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the Veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

Given the ample communications regarding the evidence 
necessary to reopen the claim for service connection for 
postoperative residuals of a fibroma of the left breast, 
given that the Veteran has offered testimony at a hearing 
before a DRO at the RO, given that he has been provided all 
the criteria necessary for establishing service connection, 
and considering that the Veteran is represented by a highly 
qualified Veterans service organization, we find that there 
has been essential fairness.  


II.  Pertinent Laws, Regulations, and Court Precedents.

When the Board or the RO has disallowed a claim, it may not 
thereafter be reopened unless new and material evidence is 
submitted.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2007); 38 
C.F.R. § 3.156 (2008).  

New regulations regarding the adjudication of claims to 
reopen a finally decided claim are applicable for claims 
received on or after August 29, 2001.  66 Fed. Reg. at 
45,620.  Since the Veteran filed his petition to reopen the 
claim for service connection for postoperative fibroma of the 
left breast after August 29, 2001, the Board will apply these 
revised provisions.  See 38 C.F.R. §§ 3.156(a), 3.159(c).  

Under the revised regulations, new evidence means existing 
evidence not previously submitted to agency decisionmakers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  


III.  Factual Background.

The Veteran entered active duty in March 1944.  An enlistment 
examination, conducted in March 1944, did not report any 
complaints or findings of a disability of the left breast, to 
include the presence of a fibroma.  No defects were noted, 
except for an old head injury with depression and mild genu 
valgum.  On June 30, 1945, the Veteran was seen for 
evaluation of a lump in the left breast.  The Veteran 
indicated that he had had a lump in the left breast for the 
past three years, and it was gradually increasing in size; it 
was not painful.  The examiner noted the finding of a benign 
tumor probably pericanalicular fibroma.  The diagnosis was 
tumor, fibroma, left breast, pericanalicular, EPTS.  The 
Veteran underwent excision of the tumor.  On July 20, 1945, 
it was noted that the skin was closing in rapidly and the 
area was almost healed.  The Veteran was discharged to duty.  
A separation examination in May 1946 shows the Veteran's 
chest as normal.  No defects were noted.  

Post service treatment records include reports from Fresno 
Community Hospital dated from February 1963 through September 
1963.  On February 28, 1963, evaluation of the breasts 
revealed a scar on the left areola; otherwise, examination of 
the breasts was normal.  

In a statement from W. N. Dawson, a director with the 
Veteran's employer ALCOA, dated October 16, 1963, it was 
noted that the Veteran was employed with the company from 
August 1946 to October 1946, and from January 1947 to August 
1952.  Mr. Dawson indicated that there was one physical 
examination in the Veteran's file, dated January 22, 1951, 
which noted a scar in the region of the left nipple.  His 
past medical history was listed as negative throughout, and 
he was given an "A" rating physically on each examination.  

By a rating action in October 1963, the RO determined that 
the removal of the fibroma in service was remedial in nature, 
and any increase in the size of the fibroma had been due to 
natural progression of the tumor.  It was also determined 
that there had been no residual disability of the fibroma of 
the left breast; and, no aggravation of the preexisting 
fibroma was shown.  

The Veteran's request to reopen his claim for service 
connection for a left breast disorder (VA Form 21-526) was 
received in February 2004.  Submitted in support of the 
Veteran's claim were VA as well as private treatment reports 
dated from October 1975 to November 2006.  These records show 
that clinical evaluation of the breasts was normal.  VA 
progress notes in February 2004, July 2006, and November 2006 
indicate that the breasts were normal.  

At his personal hearing in June 2007, the Veteran maintained 
that he is entitlement to service connection for residuals of 
the fibroma of the left breast based on aggravation.  The 
Veteran reported that he currently has a painful scar on the 
left breast as a result of the surgical removal of the 
fibroma on the left breast in service.  


IV.  Legal Analysis-New and material.

As noted above, service connection for postoperative fibroma 
of the left breast was previously denied in a rating decision 
in October 1963.  At that time, the RO denied the claim on a 
finding that a fibroma of the left breast preexisted the 
Veteran's entry into service, that there had been no residual 
disability of the fibroma of the left breast, no aggravation 
of the preexisting fibroma was shown.  The Veteran was 
informed of the determination and of the right to appeal; the 
Veteran did not appeal that decision within one year of the 
notification therefore, and it became final.  

Evidence received since the October 1963 rating decision also 
includes the Veteran's statements and testimony indicating 
that he currently experiences pain and tenderness in the left 
breast as a result of the removal of the fibroma in service.  
Based upon the reasons for the prior denial, the evidence 
indicating the presence of a residual disability of the left 
breast, due to the removal of a fibroma in service, is new 
and material.  Specifically, the evidence cures one of the 
evidentiary defects that had previously existed.  Therefore, 
the claim of entitlement to service connection for 
postoperative fibroma of the left breast is reopened.  


V.  Legal Analysis-Service connection.

The Veteran seeks service connection for residuals of a 
surgery performed during service to remove a fibroma from his 
left breast.  For the sake of clarity, the Board emphasizes 
that the Veteran has not alleged that the problem with his 
left breast originated during service nor has the Veteran 
alleged that in-service surgery aggravated a pre-existing 
condition.  This appeal involves the Veteran's contention 
that a residual scar in the left breast warrants service 
connection.  

Veterans are entitled to compensation from the DVA if they 
develop a disability "resulting from personal injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty."  38 U.S.C. §§ 1110 (wartime 
service), 1131 (peacetime service).  To establish a right to 
compensation for a present disability, a Veteran must show: 
"(1) the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service"-
the so-called "nexus" requirement.  Shedden v. Principi, 
381 F.3d 1163, 1167 (Fed. Cir. 2004).  Holton v. Shinseki, --
-F.3d -----, 2009 WL (C.A. Fed. 2009).  

A Veteran is presumed to be in sound condition, except for 
defects, infirmities, or disorders noted when examined, 
accepted, and enrolled for service, or when clear and 
unmistakable evidence establishes that an injury or disease 
existed prior to service and was not aggravated by service.  
38 U.S.C.A. § 1111 (West 2002).  

The burden is on the Government to rebut the presumption of 
sound condition upon induction by clear and unmistakable 
evidence showing that the disorder existed prior to service 
and was not aggravated by service.  See VAOPGCPREC 3-2003 
(holding in part, that 38 C.F.R. § 3.304(b) is inconsistent 
with 38 U.S.C. § 1111 to the extent it states that the 
presumption of sound condition may be rebutted solely by 
clear and unmistakable evidence that a disease or injury 
existed prior to service).  

The usual effects of medical and surgical treatment in 
service, having the effect of ameliorating disease or other 
conditions incurred before enlistment, including 
postoperative scars, absent or poorly functioning parts or 
organs, will not be considered service connected, unless the 
disease or injury is otherwise aggravated by service.  38 
C.F.R. § 3.306(b)(1) (2008).  

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997) (holding that section 1110 of 
the statute requires the existence of a present disability 
for VA compensation purposes); see also, Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992).  See McClain v. Nicholson, No. 04-0468 (U.S. Vet. 
App. Jun. 21, 2007).  

The Veteran can attest to factual matters of which he has 
first-hand knowledge, such as experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  Lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
lay person is competent to identify the medical condition 
(noting that sometimes the lay person will be competent to 
identify the condition where the condition is simple, for 
example a broken leg, and sometimes not, for example, a form 
of cancer), (2) the lay person is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms 
at the time supports a later diagnosis by a medical 
professional.  See Jandreau v. Nicholson, 492 F. 3d 1372 
(Fed. Cir. 2007).  In such cases, the Board is within its 
province to weigh that testimony and to make a credibility 
determination as to whether the evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21. Vet. App. 303 (2007).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

In this case, there appears to be no dispute with regard to 
the nature and circumstances of the Veteran's in-service 
surgery.  A June 1945 treatment report indicates that the 
Veteran was seen for complaints of a lump in the left breast, 
which he had had for the past three years; he stated that it 
was gradually increasing in size, but it was not painful.  
The impression was tumor, fibroma, left breast, 
pericanalicular; it expressly indicated that the condition 
existed prior to service.  The Veteran underwent excision of 
the fibroma.  On July 20, 1945, it was noted that the skin 
was closing rapidly and the area was almost healed.  No 
defects were noted at separation in May 1946.  

Because of the applicability of 38 C.F.R. § 3.306(b) (1) 
where in-service surgery ameliorates a pre-existing 
condition, the fact that the Veteran's fibroma pre-existed 
service is rather significant in this case.  The Board notes, 
in passing, that the presumption of soundness may need to be 
addressed in establishing this fact.  VA law provides that a 
Veteran is presumed to be in sound condition, except for 
defects, infirmities, or disorders noted when examined, 
accepted, and enrolled for service, or where clear and 
unmistakable evidence establishes that an injury or disease 
existed prior to service and was not aggravated by service.  
38 U.S.C.A. §§ 1111, 1132, 1137.  

The Veteran's enlistment examination, dated in March 1944, 
does not note fibroma of the left breast.  Briefly, however, 
the Board observes that there is clear and unmistakable 
evidence to rebut the presumption of soundness and that the 
fibroma was not aggravated during service.  Wagner v. 
Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  The Veteran 
is not alleging that his fibroma of the left breast was 
permanently aggravated during service.  Service treatment 
records show that the fibroma of the left breast existed 
prior to service, including as described in the June 1945 
clinical record; and, the record indicates that the surgery 
successfully relieved the problem.  All pertinent references 
of record to the condition and the surgical procedure are 
consistent with these findings and, significantly, the 
Veteran does not make any contentions to the contrary.   In 
view of the fact of the removal, there is clear and 
unmistakable evidence of no aggravation of the fibroma.

Thus, it is a matter of record that the in-service excision 
of the fibroma was a surgical treatment having the effect of 
"ameliorating disease or other conditions incurred before 
enlistment."  The question in this case, then, is whether 
this surgery resulted in any residuals for which service 
connection may be warranted.  Service treatment records 
provide no suggestion of any abnormal residuals of the 
surgery.  A July 1945 treatment report indicates that the 
skin was closing in rapidly and the area was almost healed.  
In addition, the separation examination in May 1946 showed no 
defects.  A February 1963 examination revealed a scar on the 
left areaola; otherwise, examination of the breasts was 
normal.  

The Board also accepts the Veteran's testimony, however, that 
he has experienced pain and tenderness at the site of the 
incision.  At the time the Veteran submitted his request to 
reopen the claim, VA progress notes, dated in February 2004, 
July 2006, and November 2006, show that examination of the 
breasts was normal; no scar was noted.  

There is no other medical evidence otherwise indicating that 
the Veteran has any residuals of the in-service surgery 
beyond the described post-surgical scarring.  38 C.F.R. 
§ 3.306(b)(1) specifically refers to "postoperative scars" 
and "poorly functioning parts" among the usual effects of 
ameliorative surgical treatment for which service connection 
may not be granted.  The Veteran has reported a scar on his 
left breast as a result of the surgery; however, a scar is a 
normal consequence of the surgery he underwent in service.  
38 C.F.R. § 3.306(b) (1).  The record is completely devoid of 
any evidence of a scar of the left breast.  The Board does 
not find that the evidence shows the existence of unusual 
surgical residuals which may be considered service-connected.  

The Board acknowledges the Veteran's contentions that he now 
has a painful and tender scar as a result of the inservice 
surgery on his left breast.  A  Veteran is competent to 
report the existence of pain and when that pain started.  A  
Veteran is also competent to report that pain has continued.  
Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, his 
assertions are in conflict with the normal clinical findings 
following his surgery in service and post service.  Here, the 
Board is not presented with a mere absence of contemporaneous 
records.  Rather, the Board is presented with normal 
findings.  See Buchanan v. Nicholson, 451 F. 3d 1331, 1336 
(Fed. Cir. 2006) (addressing lay evidence as potentially 
competent to support presence of disability even where not 
corroborated by contemporaneous medical evidence); Forshey v. 
Principi, 284 F.3d 1335 (Fed. Cir. 2002) (holding that 
"negative evidence" could be considered in weighing the 
evidence).  Significantly, the medical evidence of record 
following the surgery, both during and after service, showed 
normal breasts.  And, while a February 1963 examination 
reported a scar on the left areola, it was not described as 
being painful or tender.  Therefore, while the Veteran is 
competent to report having a painful and tender scar, for the 
reasons stated above, his statements are not credible.  As 
noted above, his statements are inconsistent with the more 
probative medical evidence.  In sum, the Board concludes that 
the medical evidence of record, which shows no postoperative 
residuals of the excision of the fibroma of the left breast, 
to include a scar, is more probative than the Veteran's 
competent, even if sworn, testimony.  

Accordingly, there is no basis upon which to grant service 
connection for postoperative residuals of a fibroma of the 
left breast.  In reaching these conclusions, the Board has 
considered the benefit-of-the-doubt doctrine.  However, as 
the preponderance of the evidence is against the Veteran's 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
at 55-57 (1990).  

The Board also notes that whether the issue regarding the 
scar is addressed as a new claim or a reopened claim, the 
result is the same.  The benefit sought on appeal is denied.


ORDER

The application to reopen a claim for service connection for 
postoperative residuals of removal of a fibroma (scar) of the 
left breast is granted.  

Service connection for postoperative residuals of removal of 
a fibroma of the left breast is denied.  


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


